Case 8:18-cv-02188-JVS-DFM Document 1 Filed 12/11/18 Page 1 of 9 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


          Damien Minna,                              Case No.

                  Plaintiff,
                                                  Complaint For Damages And
            v.                                       Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
          HWA DAH LLC, a California                  Act; Unruh Civil Rights Act
       Limited Liability Company;
          Rabeb Corporation, a California
       Corporation; and Does 1-10,
               Defendants.

           Plaintiff Damien Minna complains of HWA DAH LLC, a California
   Limited Liability Company; Rabeb Corporation, a California Corporation; and
   Does 1-10 (“Defendants”), and alleges as follows:

       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
   quadriplegic. He cannot walk and uses a wheelchair for mobility.
       2. Defendant HWA DAH LLC owned the real property located at or about


                                                
                                                 
      Complaint
      
Case 8:18-cv-02188-JVS-DFM Document 1 Filed 12/11/18 Page 2 of 9 Page ID #:2
      

    25276 Marguerite Pkwy, Mission Viejo, California, in April 2018.
        3. Defendant HWA DAH LLC owned the real property located at or about
    25276 Marguerite Pkwy, Mission Viejo, California, in May 2018.
        4. Defendant HWA DAH LLC owned the real property located at or about
    25276 Marguerite Pkwy, Mission Viejo, California, in November 2018.
        5. Defendant HWA DAH LLC owns the real property located at or about
    25276 Marguerite Pkwy, Mission Viejo, California, currently.
        6. Defendant Rabeb Corporation owned the Flame Broiler restaurant
    located at or about 25276 Marguerite Pkwy, Mission Viejo, California, in April
   2018.
       7. Defendant Rabeb Corporation owned the Flame Broiler restaurant
   located at or about 25276 Marguerite Pkwy, Mission Viejo, California, in May
   2018.
       8. Defendant Rabeb Corporation owned the Flame Broiler restaurant
   located at or about 25276 Marguerite Pkwy, Mission Viejo, California, in
   November 2018.
       9. Defendant Rabeb Corporation owns the Flame Broiler restaurant
   (“Restaurant”) located at or about 25276 Marguerite Pkwy, Mission Viejo,
   California, currently.
       10.Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,


                                             
                                              
      Complaint
      
Case 8:18-cv-02188-JVS-DFM Document 1 Filed 12/11/18 Page 3 of 9 Page ID #:3
      

    inclusive, are ascertained.
 
        JURISDICTION & VENUE:
        11.The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        12.Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       13.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       14.Plaintiff went to the Restaurant in April 2018, May 2018 (twice), and
   would have returned again in November 2018 (but was deterred from doing
   so because of his knowledge of the barriers). Plaintiff went to the Restaurant
   to eat. This Restaurant is one of plaintiff’s favorite places to eat. The
   Restaurant is located less than two miles from plaintiff’s house.
       15.The Restaurant is a facility open to the public, a place of public
   accommodation, and a business establishment.
       16.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       17.Even though there were two van parking spaces marked and reserved
   for persons with disabilities next to the Restaurant (located by the Union
   Bank), the parking spaces were not accessible on the days of plaintiff’s visits.
       18.Unfortunately, the parking spaces had inaccessible slopes that exceeded


                                                
                                                 
      Complaint
      
Case 8:18-cv-02188-JVS-DFM Document 1 Filed 12/11/18 Page 4 of 9 Page ID #:4
      

    2.1%. The plaintiff needs a level parking space and access aisle so that he can
    deploy his ramp into the access aisle.
        19.Currently, the parking stalls and access aisle designed for persons with
    disabilities next to the Restaurant are not level with each other.
        20.Paths of travel are one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Restaurant.
        21.Unfortunately, the only possible path of travel leading to the Restaurant
    requires plaintiff to go between Restaurant tables located in the outside dining
    area. The path of travel is well below 36 inches in width because of the
   placement of the outdoor tables that belong to the Restaurant. This is
   inaccessible. On several occasions plaintiff has had to bump into the tables and
   push them around with his wheelchair so that he could into the Restaurant and
   then to get back to his vehicle after eating at the Restaurant.
       22.Meanwhile, all of the other paths of travel at the building where the
   Restaurant is located require someone to climb steps, which is not accessible
   for plaintiff.
       23.Dining tables are one of the facilities, privileges, and advantages offered
   by Defendants to patrons of the Restaurant.
       24.Unfortunately, plaintiff experienced difficulty with the toe clearance
   and knee clearance of the tables located at the Restaurant. The table legs
   underneath the tables inside the Restaurant and underneath the tables located
   outside simply did not allow for the proper toe and knee clearance.
       25.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       26.Plaintiff personally encountered these barriers.
       27.Restrooms are one of the facilities, privileges, and advantages offered
   by Defendants to patrons of the Restaurant.


                                               
                                                
      Complaint
      
Case 8:18-cv-02188-JVS-DFM Document 1 Filed 12/11/18 Page 5 of 9 Page ID #:5
      

        28.Even though the plaintiff did not personally confront the barrier, the
    toilet stall is improperly configured and too small for wheelchair users,
    measuring 49 inches in width and 93 inches in depth.
        29.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty, discomfort, and embarrassment.
        30.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        31.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       32.For example, there are numerous paint/stripe companies that will come
   and stripe level parking stalls and access aisles and install proper signage on
   rapid notice, with very modest expense, sometimes as low as $300 in full
   compliance with federal and state access standards.
       33.Plaintiff will return to the Restaurant to avail himself of its goods or
   services and to determine compliance with the disability access laws. He is
   currently deterred from doing so because of his knowledge of the existing
   barriers. If the barriers are not removed, the plaintiff will face unlawful and
   discriminatory barriers again.
       34.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that


                                                
                                                 
      Complaint
      
Case 8:18-cv-02188-JVS-DFM Document 1 Filed 12/11/18 Page 6 of 9 Page ID #:6
      

    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        35.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       36.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,   facilities,   privileges,    advantages,     or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are


                                               
                                                
      Complaint
      
Case 8:18-cv-02188-JVS-DFM Document 1 Filed 12/11/18 Page 7 of 9 Page ID #:7
      

                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                  with disabilities. 42 U.S.C. § 12183(a)(2).
        37.Under the 2010 Standards, access aisles shall be at the same level as the
    parking spaces they serve. Changes in level are not permitted. 2010 Standards
    502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. No more than a 1:48 slope is permitted. 2010 Standards §
   502.4.
       38.Here, the failure to provide level parking is a violation of the law.
       39.There must be an accessible path of travel that connects all buildings,
   elements and spaces on the same site. The minimum clear width of an
   accessible route shall be 36 inches. 2010 Standards §403.5.1.
       40.Here, the failure to provide an accessible path of travel to the
   Restaurant, because of the configuration of the outdoor dining tables, is a
   violation of the ADA.
       41.Space under an element between the finish floor or ground and 9 inches
   above the finish floor or ground shall be considered toe clearance and shall
   comply with 2010 Standards §306.2. Toe clearance shall extend 17 inches to
   25 inches under an element and it shall be at least 30 inches in width. Space
   extending greater than 6 inches beyond the available knee clearance at 9
   inches above the finish floor or ground shall not be considered toe clearance.
   2010 Standards §§ 306.2 (1-5).
       42.Here, there was very little toe clearance and there was not enough knee
   clearance.


                                                
                                                 
      Complaint
      
Case 8:18-cv-02188-JVS-DFM Document 1 Filed 12/11/18 Page 8 of 9 Page ID #:8
      

        43.Where a toilet stall is provided in a restroom in existing facilities, the size
    and arrangement of the standard toilet stall must be at least 60 inches wide by
    56 inches deep. 2010 Standards §604.3.1.
        44.Here, the toilet stall is simply too small for wheelchair users.
        45.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        46.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       47.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       48.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       49.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       50.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,


                                                 
                                                  
      Complaint
      
Case 8:18-cv-02188-JVS-DFM Document 1 Filed 12/11/18 Page 9 of 9 Page ID #:9
      

    privileges, or services offered.
        51.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
 
              PRAYER:
              Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: December 8, 2018              CENTER FOR DISABILITY ACCESS


                                        By: ____________________________________
                                              Chris Carson, Esq.
                                                 Attorney for plaintiff







                                                 
                                                  
      Complaint
      
